DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-9, and 11-20 have been amended.
Claims 1-20 have been examined.
The drawing and claim objections in the previous Office Action have been addressed and are withdrawn, except as otherwise indicated below.

Claim Objections
Claim 6 is objected to because of the following informalities.
Claim 6 recites, at line 3, “the at least processing unit.” This appears to be a typographical error. Applicant may have intended “the at least one processing unit.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, at line 3,  “the instructions executable by the at least one....” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as, “the instructions having matrix operands.”
Claims 2-13 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2019/0180170 by Huang et al. (cited by Applicant and hereinafter referred to as “Huang”).
Regarding claim 1, Huang discloses:
a device, comprising: at least one processing unit configured to execute instructions having matrix operands (Huang discloses, at ¶ [0118], a neural network processor having multiple neural network processing engines. Huang discloses, at ¶ [0071], each neural network processing engine comprises a processing engine array. As disclosed at ¶ [0072], the processing engine array performs operations on weights based on instructions. As disclosed at ¶ [0077], the operations performed by the processing engine include matrix multiplication, which discloses the instructions having matrix operands. Huang also discloses, at ¶ [0042], arranging the weights in a matrix.); 
random access memory configured to store the instructions executable by the at least one processing unit and store matrices of an Artificial Neural Network (Huang discloses, at ¶¶ [0071]-[0072], a memory subsystem that stores weight and state values, which discloses storing instructions and matrices of the neural network.); 
a control unit configured to load the instructions from the random access memory for execution by the at least one processing unit (Huang discloses, at ¶ [0076], control logic that reads data, which discloses the instructions.); and 
at least two interfaces configured to access the random access memory concurrently by at least two devices that are external to the device (Huang discloses, at ¶ [0073], multiple concurrent independent accesses to the memory, which discloses at least two interfaces, i.e., channels. As disclosed at ¶ [0075], the memory can simultaneously service multiple clients, including external clients.).

Regarding claim 2, Huang discloses the elements of claim 1, as discussed above. Huang also discloses:
wherein the at least two interfaces includes a first interface configured to be connected to a Central Processing Unit and a second interface configured to be connected to a memory controller that is different from a controller of the Central Processing Unit (Huang discloses, at ¶ [0076], receiving input from and sending output to different clients. As disclosed at ¶¶ [0118]-[0119], the processor is coupled to processor memory, i.e., a CPU, and to different memory controllers via various interfaces.).

Regarding claim 3, Huang discloses the elements of claim 2, as discussed above. Huang also discloses:
wherein the random access memory includes a first portion configured to store first output from the Artificial Neural Network and a second portion configured to store third input to the Artificial Neural Network; and wherein the first interface and the second interface are connected to the first portion and second portion respectively (Huang discloses, at ¶ [0071], the memory subsystem stores input and results data, which discloses respective portions for doing so. As disclosed at ¶ [0073], the various banks are independently accessible via respective channels, i.e., interfaces.).

Regarding claim 4, Huang discloses the elements of claim 3, as discussed above. Huang also discloses:
wherein the first portion and the second portion are formed on separate integrated circuit dies; and wherein the first interface and the second interface share no connections to the first portion and the second portion (Huang discloses, at ¶¶ [0156]-[0158], different sets of memory banks on different dies. As disclosed at ¶ [0073], the various banks are independently accessible via separate channels, which discloses sharing no connections).

Regarding claim 5, Huang discloses the elements of claim 3, as discussed above. Huang also discloses:
wherein the random access memory further includes a third portion configured to store second output from the Artificial Neural Network and a fourth portion configured to store second input to the Artificial Neural Network; and during execution of the instructions, the at least processing unit is configured to use the second input to generate the second output (Huang discloses, at ¶ [0071], reading and writing to multiple banks in parallel. Huang also, at ¶ [0074], discloses executing operations, i.e., using the second input to generate the second output, concurrently with accessing memory.).

Regarding claim 6, Huang discloses the elements of claim 5, as discussed above. Huang also discloses:
wherein during the execution of the instructions, the first interface and the second interface have parallel access to the first portion and the second portion respectively, while concurrently the at least processing unit generates and stores the second output into the third portion based on the second input stored in the fourth portion (Huang discloses, at ¶ [0071], reading and writing to multiple banks in parallel. Huang also, at ¶ [0074], discloses executing operations using all elements of the processing engine array, i.e., using the second input to generate the second output, concurrently with accessing memory.).

Regarding claim 7, Huang discloses the elements of claim 5, as discussed above. Huang also discloses:
wherein in response to an indication provided in the random access memory, the control unit is configured to initiate execution of the instructions to apply second input to the Artificial Neural Network, generate the second output from the Artificial Neural Network, and store the second output in the third portion (Huang discloses, at ¶ [0076, the control logic identifying which banks to activate, which discloses an indication in the memory that initiates execution.).

Regarding claim 8, Huang discloses the elements of claim 7, as discussed above. Huang also discloses:
an integrated circuit package configured to enclose the device; and a first set of connectors configured to couple the first interface to the Central Processing Unit; and a second set of connectors configured to couple the second interface to the memory controller that is different from the controller of the Central Processing Unit (Huang discloses, at ¶ [0063], packages to enclose the device. Huang also discloses, at ¶¶ [0118]-[0119], communicating with a CPU and various different memory controllers, which discloses connectors.).

Regarding claim 14, Huang discloses:
a method, comprising: storing, in an integrated circuit device, matrices of an Artificial Neural Network and instructions executable by at least one processing unit enclosed within the integrated circuit device to implement the Artificial Neural Network using the matrices (Huang discloses, at ¶¶ [0071]-[0072], a memory subsystem that stores weight and state values, which discloses storing instructions and matrices of the neural network, and an integrated circuit comprising a processing engine array that reads the inputs and generates the outputs.); 
storing, in random access memory enclosed within the integrated circuit device, first input to the Artificial Neural Network (Huang discloses, at ¶¶ [0071]-[0072], a memory subsystem that stores inputs.); 
causing the at least one processing unit to execute the instructions in generating first output from the first input stored in the random access memory (Huang discloses, at ¶¶ [0071]-[0072], the processing units generate outputs using the inputs, which discloses executing the instructions.); 
storing, in the random access memory enclosed within the integrated circuit device, second input to the Artificial Neural Network (Huang discloses, at ¶¶ [0071]-[0072], a memory subsystem that stores inputs.); 
causing the at least one processing unit to execute the instructions in generating second output from the second input stored in the random access memory (Huang discloses, at ¶¶ [0071]-[0072], the processing units generate outputs using the inputs, which discloses executing the instructions.);
during a time period in which the at least one processing unit is executing the instructions to generate the second output from the second input, writing, through a first interface of the integrated circuit device, third input to the Artificial Neural Network into the random access memory in the integrated circuit device; and reading, through a second interface of the integrated circuit device and concurrently with the writing of the third input, the first output from the random access memory (Huang discloses, at ¶ [0071], reading and writing to multiple banks in parallel. Huang also, at ¶ [0074], discloses executing operations, i.e., using the second input to generate the second output, concurrently with accessing memory.).

Regarding claim 15, Huang discloses the elements of claim 14, as discussed above. Huang also discloses:
wherein the writing of the third input is performed through the first interface connected to a direct memory access controller; and the reading of the first output is performed through the second interface connected to a Central Processing Unit. (Huang discloses, at ¶ [0076], receiving input from and sending output to different clients. As disclosed at ¶¶ [0118]-[0120], the processor is coupled to processor memory, i.e., a CPU, and to different memory controllers via various interfaces, including a DMA controller.).

Regarding claim 16, Huang discloses the elements of claim 15, as discussed above. Huang also discloses:
wherein the integrated circuit device is enclosed within an integrated circuit package and has a Deep Learning Accelerator with processing units, a control unit and local memory; the processing units include at least a matrix-matrix unit configured to execute an instruction having two matrix operands; the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel; each of the matrix-vector units includes a plurality of vector-vector units configured to operate in parallel; and each of the vector-vector units includes a plurality of multiply-accumulate units configured to operate in parallel (Huang discloses, at ¶ [0063], packages to enclose the device. Huang discloses, at Figure 5, the neural network processing engine, which is a deep learning accelerator having local memory and, as disclosed at ¶ [0076], control logic. Huang discloses, at ¶ [0077], the processing engine array performs matrix multiplication, which discloses operating on two matrix operands of an instruction, the processing engine array includes rows of processing engines, which discloses matrix-vector units that operate in parallel, the processing engine array includes columns of processing engines, which discloses matrix-vector units that operate in parallel, and at ¶ [0080], the processing engine array includes multiply and accumulate circuitry that operates in parallel.).

Regarding claim 17, Huang discloses the elements of claim 16, as discussed above. Huang also discloses:
converting a description of the Artificial Neural Network into the instructions and the matrices (Huang discloses, at ¶ [0048], performing operations based on a neural network model, which discloses converting the model into the instructions and matrices used to do so.).

Regarding claim 18, Huang discloses the elements of claim 17, as discussed above. Huang also discloses:
wherein the reading of the first output, the writing of the third input, the Deep Learning Accelerator reading a portion of the second input, and the Deep Learning Accelerator writing a portion of the second output into the random access memory are performed in parallel (Huang discloses, at ¶ [0071], reading and writing to multiple banks in parallel.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US Publication No. 2019/0042411 by Muralimanohar et al. (cited by Applicant and hereinafter referred to as “Muralimanohar”). 
Regarding claim 9, Huang discloses the elements of claim 8, as discussed above. Huang also discloses:
wherein a Deep Learning Accelerator is configured on an integrated circuit die...and the Deep Learning Accelerator includes the control unit, the at least one processing unit, and local memory (Huang discloses, at Figure 5, the neural network processing engine, which is a deep learning accelerator. Huang. Huang also discloses, at ¶ [0134], the neural network processing engine is implemented on a die. 
Huang does not explicitly disclose the aforementioned accelerator is on a Field-Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) enclosed within the device.
However, in the same field of endeavor (e.g., accessing data in memory) Muralimanohar discloses:
a logical engine comprising an FPGA or ASIC (Muralimanohar discloses, at ¶ [0034], implementing a logical engine using an FPGA or ASIC.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang’s neural network processing engine to comprise an FPGA or ASIC, as taught by Muralimanohar because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 10, Huang, as modified, discloses the elements of claim 9, as discussed above. Huang also discloses:
wherein the at least one processing unit includes a matrix- matrix unit configured to operate on two matrix operands of an instruction (Huang discloses, at ¶ [0077], the processing engine array performs matrix multiplication, which discloses operating on two matrix operands of an instruction.); 
wherein the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel (Huang discloses, at ¶ [0077], the processing engine array includes rows of processing engines, which discloses matrix-vector units that operate in parallel.); 
wherein each of the plurality of matrix-vector units includes a plurality of vector- vector units configured to operate in parallel (Huang discloses, at ¶ [0077], the processing engine array includes columns of processing engines, which discloses matrix-vector units that operate in parallel.); and 
wherein each of the plurality of vector-vector units includes a plurality of multiply- accumulate units configured to operate in parallel (Huang discloses, at ¶ [0080], the processing engine array includes multiply and accumulate circuitry that operates in parallel.).

Regarding claim 11, Huang, as modified, discloses the elements of claim 10, as discussed above. Huang does not explicitly disclose wherein the random access memory and the Deep Learning Accelerator are formed on separate integrated circuit dies and connected by Through-Silicon Vias (TSVs).
However, in the same field of endeavor (e.g., accessing data in memory) Muralimanohar discloses:
coupling components using TSVs (Muralimanohar discloses, at ¶ [0030], coupling logical operators to memory using TSVs.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang’s neural network processing engine to utilize TSVs, as disclosed by Muralimanohar because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 12, Huang, as modified, discloses the elements of claim 11, as discussed above. Huang also discloses:
wherein the random access memory includes non- volatile memory configured to store the instructions and the matrices of the Artificial Neural Network (Huang discloses, at ¶ [0181], the RAM can be non-volatile RAM.).

Regarding claim 13, Huang, as modified, discloses the elements of claim 11, as discussed above. Huang also discloses:
wherein the Deep Learning Accelerator includes a memory interface to the random access memory; and the first interface and the second interface are connected to the random access memory via the memory interface of the Deep Learning Accelerator (Huang discloses, at ¶ [0075], servicing clients via a chip interconnect coupled to the memory subsystem.).

Regarding claim 19, Huang discloses:
an apparatus, comprising: random access memory (Huang discloses, at ¶¶ [0071]-[0072], a memory subsystem that stores inputs.);
...a memory interface to access the random access memory (Huang discloses, at ¶¶ [0071]-[0072], a memory subsystem. An interface to access the memory is inherent.); 
a control unit (Huang discloses, at ¶ [0076], control logic that reads data, which discloses the instructions.); and 
at least one processing unit configured to operate on two matrix operands of an instruction... (Huang discloses, at ¶ [0118], a neural network processor having multiple neural network processing engines. Huang discloses, at ¶ [0071], each neural network processing engine comprises a processing engine array. As disclosed at ¶ [0072], the processing engine array performs operations on weights based on instructions. As disclosed at ¶ [0077], the operations performed by the processing engine include matrix multiplication, which discloses the instructions having matrix operands. Huang also discloses, at ¶ [0042], arranging the weights in a matrix.); 
a first interface configured for a memory controller of a Central Processing Unit to access a first portion of the random access memory; and a second interface configured for a direct memory access controller to access a second portion of the random access memory (Huang discloses, at ¶ [0076], receiving input from and sending output to different clients. As disclosed at ¶¶ [0118]-[0119], the processor is coupled to processor memory, i.e., a CPU, and to different memory controllers, including a DMA interface, via various interfaces.); 
wherein the first interface and the second interface are configured to provide, to the Central Processing Unit and the direct memory access controller, concurrent access to the random access memory (Huang discloses, at ¶ [0073], multiple concurrent independent accesses to the memory, which discloses at least two interfaces, i.e., channels. As disclosed at ¶ [0075], the memory can simultaneously service multiple clients, including external clients.).
Huang does not explicitly disclose the aforementioned engine comprises a Field-Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) and executing instructions in an FPGA or ASIC.
However, in the same field of endeavor (e.g., accessing data in memory) Muralimanohar discloses:
a logical engine comprising an FPGA or ASIC (Muralimanohar discloses, at ¶ [0034], implementing a logical engine using an FPGA or ASIC.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang’s neural network processing engine to comprise an FPGA or ASIC, as taught by Muralimanohar because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 20, Huang, as modified, discloses the elements of claim 19, as discussed above. Huang also discloses:
wherein the random access memory includes non- volatile memory configured to store model data of an Artificial Neural Network; the model data includes instructions executable by the FPGA or ASIC; the Central Processing Unit is configured to use the first interface to retrieve output from the Artificial Neural Network; and the direct memory access controller is configured to use the second interface to provide input to the Artificial Neural Network (Huang discloses, at ¶ [0181], the RAM can be non-volatile RAM. Huang discloses, at ¶ [0048], performing operations based on a neural network model, which discloses converting the model into the instructions and matrices used to do so. Huang discloses, at ¶ [0076], receiving input from and sending output to different clients. As disclosed at ¶¶ [0118]-[0120], the processor is coupled to processor memory, i.e., a CPU, and to different memory controllers via various interfaces, including a DMA controller.).

Response to Arguments
On page 11 of the response filed November 9, 2022 (“response”), the Applicant argues, “Claim 6 is objected to because of informalities. Claim 6 is amended to remove the informalities.”
Though fully considered, the Examiner respectfully disagrees. There are no amendments to claim 6. Consequently, the objection is maintained.

On pages 11-12 of the response the Applicant argues, “Although Huang indicates that the "processing engine array 510" can perform the computations of "matrix multiplication" (and other types of computations, such as "parallel integration", "convolution", "correlation"), Huang does not suggest an "instruction having matrix operands". For example, a routine programmed to perform the computation of a matrix multiplication can be executed by a CPU to perform the computations of "matrix multiplication". However, it is incorrect to assert that such a CPU can execute an "instruction having matrix operands". Claim 1 recites: "at least one processing unit configured to execute instructions having matrix operands". Huang does not disclose such a "processing unit" to execute instructions "having matrix operands". Thus, Huang cannot anticipate claim 1 and its dependent claims.”
Though fully considered, the Examiner respectfully disagrees. As an initial matter, the Examiner notes that the claim language requires a broad interpretation to make sense. That is, it must be determined what exactly it means for an instruction to “have matrix operands.” It would not make sense for an instruction to actually include, e.g., encode as part of the instruction mnemonic, matrix operands. Matrix operands commonly include a large number of values. Including the large number of values in the instruction word or mnemonic would make an instruction impractically long in most cases. More likely what is meant by “having matrix operands” is that the instruction mnemonic includes operands that specify or identify locations in memory where the matrix operands are stored. This interpretation is what the claim language would suggest to a person having ordinary skill in the art and the interpretation that is used in examining the claims. 
As noted by the Applicant, Huang discloses executing operations, including matrix multiplication. See, e.g., Huang, ¶ [0077]. Matrix multiplication involves, by definition, using matrices as operands. Huang also discloses that the operations being performed are described by instructions. See, e.g., ¶ [0047]. Therefore, Huang discloses instructions that describe matrix multiplication operations, which necessarily involves describing the matrix operands. Such description is interpreted as describing the locations in memory where the matrix operands can be accessed. Without identifying the matrix operands to be operated upon, it is unclear how a matrix multiplication operation could possibly successfully executed. Therefore, Huang discloses instructions that have matrix operands within the meaning of the claims. Accordingly, the Applicant’s arguments are deemed unpersuasive.
The Applicant’s arguments purport to show that the claimed instruction is patentable over a given reference due to a specific feature of the instruction, i.e., “having matrix operands.” The Examiner notes that the persuasiveness of these arguments is somewhat attenuated by the fact that neither the Applicant’s specification nor figures shows any examples of an instruction having the claimed format. Accordingly, the claims are required to be given the broad interpretation discussed above, which reads on the cited art. The Examiner also notes that instructions whose mnemonics specify matrix operands are well known. See, e.g., US 2019/0121837 by Azizi, cited as pertinent below.

On page 12 of the response the Applicant argues, “Huang does not disclose the neural network processing engine 502 having two separate interfaces to its memory sub-system 504. Since Huang does not disclose "a first interface of the integrated circuit device" and "a second interface of the integrated circuit device" as recited in claim 14, Huang cannot anticipate claim 14 and its dependent claims.”
Though fully considered, the Examiner respectfully disagrees. Huang discloses, at ¶¶ [0071]-[0076] and Fig. 5 a neural network processing engine having at least to interfaces. For example, Huang discloses, e.g.,  at ¶ [0071], reading values from memory subsystem 504, which discloses an interface to do so. Huang also discloses, e.g., at ¶ [0073], permitting simultaneous access to multiple banks of the memory, which discloses multiple interfaces to do so. As shown in Fig. 5, the memory subsystem can receive and transmit data via a number of different avenues, which discloses multiple interfaces. These interfaces are included on the neural network processing engine, which discloses being “of the integrated circuit device.” Accordingly, the Applicant’s arguments are deemed unpersuasive.

On page 14 of the response the Applicant argues, “As discussed above in connection with claim 14, Huang does not disclose "a first interface configured for a memory controller of a central processing unit to access a first portion of the random access memory" and "a second interface configured for a direct memory access controller to access a second portion of the random access memory". The Office Action indicates that Huang discloses (e.g., in Par. [0076]) "receiving input from and sending output to different clients." However, the different clients discussed in Par. [0076] are in the processing engine array 510. For example. Par. [0076] of Huang states "In some implementations, memory banks 514 can be hardwired to particular clients. For example, a set of memory banks 514 can be hardwired to provide weights 506 and state 508 to the rows of the processing engine array 510." Such hardwiring does not meet the requirement of an "interface configured for a memory controller of a central processing unit to access a first portion of the random access memory" and the requirement of an "interface configured for a direct memory access controller to access a second portion of the random access memory".”
Though fully considered, the Examiner respectfully disagrees. As disclosed, e.g., at ¶ [0075], the memory subsystem can simultaneously service multiple clients, including “any external clients that access the memory subsystem 504 over the chip interconnect.” The chip interconnect is one of the multiple interfaces of the neural network processing engine. Therefore, the Applicant’s arguments are deemed unpersuasive. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20190121837 by Azizi discloses instructions with matrix operands.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183